DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to claims 1-3 filed on 10/08/2021.


Claim Objections
Claims 1-3 are objected to because of the following informalities:  

2.	Claims 1-3 recite instances of “characterized by the fact that”, “characterized in that”. Although it is understood that these recitations are intended to positive link subsequent features to characterize what was previously recited, Applicant is urged to use more definitive language, such as “wherein”.

3.	Claim 1 recites, “with the help of which participants participant in the online conference” referring to the previously recited computer screens and other device. For grammatical clarity, Applicant is urged to amend this limitation to specify that the computer screens and other devices are used by participants to participate in the online conference.

4.	Claims 1 and 3 recite “the screen” and “the screens”, respectively. Although these recitations are understood to refer to the previously disclosed computer screens, Applicant is urged to amend these recitations to “the computer screen” and “the computer screens”, respectively, for clear and consistent antecedent basis.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reasons:

5.	Claim 1 recites the limitation "the involvement" of participants in the beginning of the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the beginning of claim 1 is interpreted as reciting, “A method of monitoring involvement of participants in an online conference”.
	Claims 2 and 3 are rejected in view of their dependency from claim 1.

6.	Claim 1 recites the limitation "the chairman (speaker) or his representative".  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination, this recitation is interpreted as “a chairman or his representative”. 
Claims 2 and 3 are rejected in view of their dependency from claim 1.

7.	Claim 1 recites the limitation "the participant".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear which of the previously recited participants “the participant” is intended to refer to. For purpose of examination this recitation is interpreted as “a participant” of the participants.
Claims 2 and 3 are rejected in view of their dependency from claim 1.

8.	Claim 1 recites the limitation "the conference participant’s webcam".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this recitation is interpreted as referring to “a webcam” of the previously disclosed participant.
Claims 2 and 3 are rejected in view of their dependency from claim 1.

9.	Claim 1 recites the limitation "the pop-up function".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this recitation is interpreted as “a pop-up function”.
	Claims 2 and 3 are rejected in view of their dependency from claim 1.

10.	Claim 1 recites the limitation "the computer screen or other device of the participant of the online conference".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear which of the previously disclosed computer screens and other devices “the computer screen or other device” is intended to refer to. For purpose of examination, this recitation is interpreted as “a computer screen or other device” of the previously disclosed computer screens and other devices.
	Claims 2 and 3 are rejected in view of their dependency from claim 1.

11.	The term “timely manner” in claim 1 is a relative term which renders the claim indefinite. The term “timely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the scope of the time frame during which a participant must click on the pop-up window in order to meet the requirement of the limitation is unclear. For purposes of examination, it is interpreted that there is a time sensitive expectation that the participant respond to the pop-up window.
Claims 2 and 3 are rejected in view of their dependency from claim 1.

12.	Claim 1 recites various methods in which a chairman (speaker) or his representative monitors participant involvement, specifically by monitoring via a participant’s webcam, viewing computer screens or other devices used by the participant, or by using a pop-up window feature. Given the structure of the claim, it is unclear if and how each of these methods relate to one another, or whether they are all separately being implemented simultaneously. For purposes of examination, it is interpreted that a chairman or representative be capable of performing each of the claimed methods.
	Claims 2 and 3 are rejected in view of their dependency from claim 1.

13.	Claim 2 recites the limitation "the results of checking the concentration".  There is insufficient antecedent basis for both “the results” and “the concentration” in the claim. For purposes of examination this recitation is interpreted as referring to any results of checking concentration of attention of a conference participant.

14.	Claim 3 recites the limitation "the right of the chairman (speaker) of the online conference or his representative".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this recitation is interpreted as “a right of the chairman (speaker) of the online conference or his representative".

15.	Claim 3 recites the limitation "the user agreement".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this recitation is interpreted as “a user agreement”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shun et al. (US 2013/0258042, cited in the IDS filed on 10/13/2021) in view of Longobardi et al. (US 2009/0138554).

Regarding claim 1, Shun teaches a method of monitoring the involvement of participants in an online conference, characterized by the fact that during an online conference, the chairman (speaker) or his representative monitors the involvement and status of participants in an online conference (An attention metric is generated for one or more attendees, [0014]) by monitoring the participant of the online conference directly via the conference participant's webcam (stream live or real-time video of the attendees screen content or of the attendees themselves to the presenter so that the presenter can see for himself/herself in real-time what the attendee is doing during the presentation, [0041]), characterized in that at any time during the online conference, the chairman (speaker) or his representative can also view computer screens and other devices, with the help of which participants participate in the online conference (views of the screen content on the presenter endpoint and one or more attendee endpoints can be displayed to the presenter and/or attendees during or after the conference session, [0017]; send data representing this view of the screenshots of the presenter and all attendees at a particular time instance to the endpoint of the presenter, even during the conference session, either upon request from the presenter or autonomously to the presenter on a periodic basis, [0025]).
However, Shun does not explicitly disclose the chairman (speaker) or his representative can enable the pop-up function on the computer screen or other device of the participant of the online conference, and pop-up windows appear randomly on the computer screen or other device of the participant of the online conference in different places on the screen, and the participant must click on these pop- up windows in a timely manner.  
Longobardi teaches a chairman (speaker) or his representative can enable the pop-up function on the computer screen or other device of the participant of the online conference, and pop-up windows appear randomly on the computer screen or other device of the participant of the online conference in different places on the screen, and the participant must click on these pop- up windows in a timely manner (whenever a predefined time-out expires from a last setting of the feedback indicator, such as 5-10 minutes, the interest engine 720 may prompts the participant to set it again, such as by using a pop-up window (action “A12.Prompt”), [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pop-ups in the system/method of Shun as suggested by Longobardi in order to prompt participant engagement. One would be motivated to combine these teachings because it would provide a visual way to notify a participant that additional attention or feedback is requested.   

Regarding claim 2, Shun teaches a method for monitoring the involvement of participants in an online conference according to claim 1, characterized in that information based on the results of checking the concentration of attention of a conference participant is saved, analyzed and becomes available to the chairman (speaker) or his representative (sending the captured screenshot image data to the conference server 20 for storage and analysis, [0023]).  
	However, Shun does not explicitly disclose checking the concentration of attention of a conference participant using the pop-up window function.
Longobardi teaches checking the concentration of attention of a conference participant using the pop-up window function (whenever a predefined time-out expires from a last setting of the feedback indicator, such as 5-10 minutes, the interest engine 720 may prompts the participant to set it again, such as by using a pop-up window (action “A12.Prompt”), [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize pop-ups in the system/method of Shun as suggested by Longobardi in order to prompt participant engagement. One would be motivated to combine these teachings because it would provide a visual way to notify a participant that additional attention or feedback is requested.   

Regarding claim 3, Shun teaches a method for monitoring the involvement of participants of the online conference according to claim 1, characterized in that the right of the chairman (speaker) of the online conference or his representative to view the screens of computers and other devices with which participants participate in the online conference can be communicated to the participants of the online conference orally or in the user agreement (Button 510 is provided to allow an attendee to configure the conference session plug-in software not to capture screenshots, [0035]; The attendee can configure the conference session plug-in software not to capture screenshots when certain applications are active, [0035]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chawla et al.		US 2007/0005752 – an attendee device is notified by a pop-up window notifying the user of the attendee device that additional attention is requested.

Kuhlke et al.		US 2008/0320082 – determining the attention level of meeting participants of a web-based conference.

Gottlieb		US 2016/0217321 – gauging the level of attentiveness, interest, and/or comprehension of participants.

Rakshit et al.		US 2020/0092339 – determining a user interest level based on monitored contextual data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451